Case 18-50214-rlj11 Doc 893-3 Filed 01/22/19                                                        Entered 01/22/19 16:24:09                                      Page 1 of 5



                LtÀN f{uMät8                          LCÃN NÀMË,                   ACçT. þJUÍ\{å[R                        NTTË TATI                       r¡¡tï'ALs
                     1ö5ð417                       Rlsg*r Dykes Åutö                                                           3t2ãrr é
                                                                                                                           1                              MCTIðhl
                                                     üompüñy, [F
                ð,lSIH Åh,Ie[JNT                    INDüX {r4¡/Mårg¡$)                     R.,TTË                  MATüNITY ÐATË                      LçÅI'I PURFOSE
                   $410.8?7         dr                Not AFËlr;sble                     3.310$å                           1   ?ll 4tãt                 C0mmotrl¡l
                                                                                  trådltrr U$*


                                                                          PR*MISSORY NÛTË
                                                                         {türfirflêrclãl " Sftglú lldvõn(r)
                                                                                   f,Ëür[wÂt N0IË

          OATc ÂNI} p/tÊTtH$^ Tfiê d;|rË çr thls prom¡s*ory Nrtë                             b   Dsç¿Ìmt}rr ??, ?Ot       6.    ,fhë
                                                                 {Nôt*}                                                                Barl¡ss ûnd lhek sddresres årê

               IFNOËF:
                  ÀIMHANK
                     30t4 stßê n0
                     !ubl¡ocí<, TX ?94û7
                     Te¡0pilûnç {ðäô} 77i-ä?óË

               BORRüWER:
                  NËÅSOR DYKg$ ATsTO üTMFÅNY, LP
                  & Te¡{å* Llmllad ÈarlñèrshiÊ
                     1ã1$ Áve J
                     lubbûâk, TX T?dÕl

         1, ÐgFlNlTlON*, Às üs+d ln thts Nolo, lhe t*rm$ hðve lhê followlng ïleän¡n$e.
            À' Fr¡noun$' Tho pruil{}un$ "1,:                "*,"
                                                       anrl 'my" rålär lô *iKh_Sorrower nìgning thl$ Nöfü, lndivldualty ånd lÕgether wlth
            thelr helß, cuccessors årtd ðËshns, åfid èðch ólher pêrsor1 ff lcgñl èñllty frütrlu:ng guarnntors, enu,írsers, áío u,ir*ileil
            who ðqreð$ to Fðy lhl$ t\¡ôle "you. and ',your', rÀler lo lhs ieø*r, iny parttctþaitr ûr åyñd!celù$, succerurn
            asslgns. cr any pûrs0.t .lr frûmpåily tnst scqukê: än lnl{fåst fn lhë LÕen.                                                  "n,i
            ß. Fåotå. NÕtÈ rGlÈrË tü ¡hl$ do[ilmèRl, ônd sny çxlûn$loñs, rË¡rðwsls, modlfic*llons ãnd åubstt¡ultðns rr
                                                                                                                        lhß l¡¡ûto.
            ü, Lûån' Lsän rfrfår$ lo th¡$ lrõn$ðcllgn günerälly, lñðludlns obliÇâtl$rs ðnd dilllôs srlslng from lh* tËrms Õl all dosuñentg
            prGpamd Or submllted for lhts lr8n$åctlÕn $uch ôs øpplleattons. secu¡lty
                                                                                        agreOments. dl$Ëlåsure6 Or rples, and thls ô¡ôfs
            ü' Lâån DÕcilnsnls. Leõn aûtümðnls rsl¿r lü åll lhe dûËu¡ûqnts sxecutðd å3 s p¡r¡ ðl or ln ûffin0rìlån tvllh lhô Lrðn.
            [. Fropatty, Pfôpefty l5 åny ]roperty" tèå|" p*rscns¡ of Íntðñ$lbtå. lhåt $0cures my perlormåfìËe sf ths Õbltqmt¡rns ôr lhls
              Lorn
              F. pere{nt. ßôlgå snd fôtschångê llftltðlton$ BrB *Ípr€ss0d ãs gnnuålired p{rcÊntügrs.
              ç. nôllðr ÀmÕL¡nls, Âl¡ dollðr slñouñts r.Ì,lll be payable ln lå$rfu monåy of the Unllêd $lalns ol Amërlra.
         ä, Rgñ¡ËTlJÃL, Thls Nöls ls ð rûnêwãl of thê fultowtng dËscrtbed nolo:

                hrotú nåts                                                    NÖìe     Nfñber                                                          lìlülê Amo*¡t¡l
                tücemlr€|        l{,    f01?                                  #   1O5ó¡11 ?                                                            s500,ût0.00

         ¡.håvr règus$lrd lhal lhe               r¡Õtê l¡gtêd   ln lha lsbls ãbov€ bü rÊnsw0d. The r$hõlnin$ balsnce of lhe nBle llslrd ln lhê lðble
         åtloveli $410,3??.4ä.
         3. PnoMßË lO FÂY. for       vfiluê rscëlvod._l prqmlss
                                                                !ð pãy you 0r yôur ordër. ðl your åddre$s, ür 8t euçlì ûther locöltûn ås yÕtl
         fl1ãy dèslçnêts, lhe prlñciFål sum.üf ${1ç,ð?r.4* {Prlncipâf¡ plu:i intø*sl from tecemb*r ??, ãö'ló on thc unpald Frlncipal
         bålancè unll¡ th¡$ Solû mstufss Õr lhts obti0ðilsn ls ¡crelgr!¡ted
         4'   tNïgfi[sï.        lnlërssÌ w¡ll ðccrtre sn tho unpeld Frlr$iÊål bålðnce af lhls NrtÈ ðt lho 16le $l 3,910 SerÈsnt ünlerëst Röts].
                                           Lts
                               lliölë
         TX/{XXÂlQfiËÖÕÕôÕÕû0oelrdq0å]11:¿1ûry                               Wofiçfs   ÉÀ¡sfi ltnð¡Ì€¡ðt ${rvKst Ìtgtó,   l0lú   årn¡trr S},stå$r,c                   Í¡âË't
                   lffi jl   [l$Illü$,tfl fjllp$il$[]}lr¡}¡p!,ilil,tlt¡il¡,1 ll}[t}$                fllt
                                                                                     ||¡llt¡F$$r$
Case 18-50214-rlj11 Doc 893-3 Filed 01/22/19                                             Entered 01/22/19 16:24:09                              Page 2 of 5


                                                                                                                  i.: i
                                                                                                                   i: ;: t'i
             Â' PÕsì'Mðttttlty lnlêrð$t. AFler mÐlurlly w äcellarstlon, lnlerest wlll acc¡uc on thü unpåtd p¡ncri¡arir¡iäircä
                                                                                                                                           ;'; i
                                                                                                                              or tnti dore ¡r
                                                                                                                                                   '"i

             lhÊ ¡nt€rÈ$t tälo rn éffðct fr.ôm l¡w lo t'ifüâ, untll påH ln fult,
             B. M¡xlnul htere$t Àmounl.
                                               ¡¡y ärnilnl ås5å$sêd 0r çrl¡erlêd ðs ìñterest undûr lh€ lÊrms sf lhlt Not* w¡ll be lþnll¿d to
             tho ftå¡¡lm$ñ l&v!¿rul ä,r¡ounl of lniorest rltowed by ðFpttcåbts t¿w. ¡mcun¡i erìreäiðcjlt dxcess ot
                                                                                                                        thr me¡tmum bwrut
             ãmði¡$¡ wlll be applþd nrst td lhë unpåld rrirctpat uotairle. Any rümstnder wllt Uá rÀiuñãea
                                                                                                          rn rno.
             c.' $lålulÕry Auth$lty. The ðmôunt å$sê6$gd rr cül¡Êë.|Ëd Õn thls ilôtð lå ¡uthÕrlead by thâ
                                                                                                            T€xårç usury får¡rs under Tsx.
             fln, Cüdë, Ch. 3Ò3
             Ð. Åccrusl, lrìtåÍ6Èt åçêruës uilns ðñ Acluâtl3*t dð)ß counllng mðihöd.
          s. ÂgÐlTlðNAL üHARöËS. Âs sdd¡tlonðl {snsldçråtlûn. I                ä$reê to Fäy, rr hðvô pðt$.
                                                                                                      - -' tlæ
                                                                                                           -' - f*ec and rh¿rgss ¡t$tâd 0n thr
          ÂÞFäN0lx: Ffüs åNË ${AËç[S. whhh               rs   efiåched rc nnd mtde pan àritrts nore '
          ó. PËMñþ|AL ËHÄtËts' lrt ßddltlüñ lû lntçrs*l or &thär flnañce Êhärgô:, I ssree lhet I wlfi pðy thü$* sddlgonäl ls*5
                                                                                                                                  bðse{¡ o.fl
          rrty mðlhÕd ând pðtlem çf påynent AddlliÕnsl remÈdlsl rtðrgü$ mny-ne*jiri*eo ebnw¡qle'in
                                                                                                               thts ¡¡otg
                                              ls^mnr€ lhöft 1ü då}s iðTp, I wlll bð ch$sed 5,0ðc pärfs$r r:r thê År¡ro$¡ìt ef pðymeñr ¡ w¡lt
              1;.*li-ïir{î_-¡f-å-påyñ.enl
              pãy tñls tötË chðrgs prornplty but only sncg f$r sðch lål* påy{llrnì,
          T" ËOVgnf{Nß AGnfËMËNT. Th¡$.Å}Õlë              lr furlh*r   Si}vëriled by lhË ç.$ïìm$rcl¡¡t Lõ¡ril A$rÊemànt êxe{uted betweën yÕu
                                                                                                                                        ônd
         ríe ä5 * Pårl of thls Lgsn, ¿x mcdltïsd" åftêndðd *r rupple*ented Thê cômmðrd¡l töan'ngreefiì*nt sru*
                                                                                                                            rrti¡ t*í*i ãnrl
         Õond¡llon$ öf lhls N*lcl, intluding lhe lcrrns and sonditlani under whlch rtur maturity af lnis
                                                                                                         ruoî,1 may ¡e aecc¡er¿iad urhnn t
         slgn lhls NùlÊ, t råpr*|'Ênl to y$u ¡hùl I hsvä rwiewêd $nd 8m ln rompliance with tño terms contslnåil tf¡
                                                                                                                    tfie eÕmfferclùl L;ðn
         ASrËsnrênl.
         8. FAYMENT' å9rt4 lo påy rhls Nole *n de$ìand, but ll ñ6 dë,rìðrrd ts mí!d*, I åürëð lü pôy 8å foltôws: 4? msnthty påyñrånts
                         .l
         Õl åll üclrusd ¡nlËrëËt lh*r*ùn_duö toselher w¡th.ã m{rnthly pr,nc¡pål psymçnr qi St,üd*."aÕ tÐ
         Ëcnllnile lhãree{ter ün lhG 14lh sf äåth mÕnth Õnê finðt
                                                                                                           þegln ôÄ                  r¡q¡:cif
                                                                                                                                 íng win
                                                                    i,aymerir oi ail unpan princ,lpåÌ ä;d scr¡i¡ed lnläJäåt wJï b* dup âr
         måtur¡ly on 1?/34/ìûtg.
         Paymcnls v.,¡ll bô Îöundðd ls thè ilêaro$l $ *l .
         ålld.lh.s at$wnl öf åny ådv*ñ{et yüu hðvd m¿d*    .wlh lhs lhål paymÈflt I alço agreo togárrfuudt
                                                                                                   påy eny âddll¡nnåt fðÊs rr rhãrgsc Õwl,ïg
                                                             to othërs on my uanatr. r*yrientt              to t}6 pstd on rñ¿ :q¡ñ, iôttl ni
         115i dðy ol e rnofilh lhðt tðntðlns nn su*h doy wltl. lfiåteåd,. bs ñrade sn theiast ooy oÌ ¡ueh n¡onth
                              mðy,prepåy ahls        [..sãn   lû rull or ln Bs.l at åny tim*. Any pãrl¡ê¡ prryðym*nt wJÍt noì excuå# sny tstsr
         1j1ÍTll!.T.TT..J
         srlrëdut€l pãymör¡ls unill I pay ln ful¡.
         Iü. tÕåN punpÕ$f.        Thë prrpöre Of tht$ Loöü ¡s to ren0vù t$8ü mr¡nber           ì056{l   ?.
         11. SECURfTY" Tho L0åñ ls $e€urôd by prevlousþ èx{¡cutcd, sðpårale sërur¡ty ¡n$truilents, includtng lÈä fotfow,nü, All
         collålËrãl now owned or hsru¡fter squkeiJ t¡1rlud¡n$ þut not fimttiû to ail addlthñs snd ]ubs¡tr;ilo;s. tnåu'uó nr* uili eô¡
         Ë3$0ô0.
         11' ðUE oN $ALË OR gNtUMSRANcä You måy.. st your oËtlon, dËÕlårå the Ðñlks bå!åncð of thls Nots ts b* lrflmcdlðtely
         duë-afid rtåyåbls üpon thê cteetlon ar, or Ëontråct for llie creaìþn óf, 6ny üen, åncumbrsncs, lräflsfëÌ or sã¡*
         ûf thð property. Thls rþtfrt ls srbjeql tô lhe rës¡rleltoñs lmpo*ed by feeerál law. as sËpltçåtto'
                                                                                                                                      fl
                                                                                                                          ålt cr any piit

         13' wÂlvBR$ ANþ CÛ'N$ÍNT-. Tö ihe ð¡tenl nËt prÕhlþ¡tsd by lâ\r,, l\¡rålv$ prûtest, pr*sêntmsñt for påymü.nt, dsñândr
         nülh* of scsolerällü¡!, t!Õtlee ot lnl€îl l$ ecË€feråls ¡nd nsllce of dlshonor.
            A. Âddltlonal Wåìvert_By gotrtwer,
                                                     .ln ffkll¡lûn, l, Ënd âny pårty lo lhis SlÈte srìd Loðri, lû ths sxt0nl permlttçd by lðw,
            tûnsent lþ ceßåln ûcllsñ$ you mãy lãkt, ånd Sðnûråll1l walvc drlenses thBl fiåy bË åråll¡bls bo¡sd nti lhesç astléns o;.
            bsnsd nn lhü $t8tus ül a pårly tr thts tlote.
                {I) Yõu mry renåw cr êxtend payröent$ ür¡ thls Nolc, fê$ärd¡ê$ õf lhè ñumþrr of $uch rÊnewilts Ët sxlånslon5.
                 (:l Yðu Ì¡!ßy rùlså!ë ûny Bônawêr, *ndo$er. g$sr¡¡llor, $ürgly, õecomnôdatlon måk*, or ûny sthet ct,}lgmr,
                 {3} Vðu måy relôsrs¡ sr&$llt$te or bnprl¡ åny pÍs$örty sreurlng thts Nùlo.
                 ({) Vou, or âny lnstllutlon psrt}clFûtlng ln thts Notc, rnãy lnvrkü y{¡ur rlghl of *nt.off,
                 {s) Yüu tn¿y Bnler lntû åny.$êlås, r€purchûses ür pårtlc¡pãtlon$ of thig Nstâ to aÍy pnrsotr h åny åftft¡nls snd I $rðlvù
                 nollç$ öt sr¡ch $ales. repurchates or partlclpatlcns.
                 (ó) I ûgrèe thel åÍty of t¡t Blgnlns lhb Nota Ðs ð BÕr.rwÞr ls äuthrrhçd lü mtdtfy tho lerms qf thE ¡lole or äny
                 lnstruñenl sscurlng, ðuÊrðnlylûg ûr tél$ltñg to thls Nûte,
                 fi¡ I $SrQû lhst yðu mãy ¡nfäffR øny parly wh$ gunrðillros th¡s LÖðn sf sny Losn accumrnodatlons, rcn$¡rals,
                 sxlen$lün$, mrd¡flcellün$, rubsllt$üoflT ût fulurc adv¿nces,


                                   ¿P

         Tx/4X¡lÂLOPfltlÖ60QðQ0üOlt   {fcaitÏ??lô¡¡                  rÅ,olt$å Xtumf   flrü¡el¡¡ SÈBfcçr it+Eè, 20iû tentes StrurNe                 Þð0e 2

                 rrHïü[lt|{sff$ltü¡$ ffi¡mll|[lr:,iltH[il,ffiJll|ltllrt$l|il,rüllfiH$ilï
Case 18-50214-rlj11 Doc 893-3 Filed 01/22/19                                               Entered 01/22/19 16:24:09                                    Page 3 of 5


                 g'
                No.wålvßr åy L*nder.           cqu¡so of dëältng-, or }ro-ur lorbêårånñs fröm, ûr dslåy ln, th6 exÞrclåê of eny ûf your rlghlß,
             tämêdlts, prlollêgês or r¡ßhlJ9{.
                                           rt ln*lil trponmy stiict $rformam* ol any prattslons iånrirne¿ ln thi* htrtê. d å¡11i;thêrîç¿n
             0ðcum6nt, shall not bö con*trssd at a watuðr sy yoü, unless any such'watvei li in
                                                                                                       wrrthg an* ts $ignêd by yðu.
          1{' enMMl$sl$ñ¡s. I underslaûd Ëng ðsteê.thåt.yor¡.{or your õtrukte} wllt üerfi Ëum¡ïls$bris ðr r*es qn sny lns$rånes
          pr$duct¿. snd mãy üôrn sueh fees an olhe iscrvrças                                                  ""
                                                                 trrat t ixryitrrougtr v-ri'oi v*i lü¡r¡uili.
          ls'åPpllcÅ3LttAw. ThlsñloÍã¡sûùvçtnedbythelat!$ôf Tûsðs. lheUnltÊdStåte$olAmerhå.øndtolhee¡{lgnrrsqulÍed.
          by ths lð$rs of lhe lurlsdlcllôn whele-the.Prnpcity h tocarw, ê,rcûpl rÕ thE exrëñt *uc¡                         -¡v
          a$/ ln lhc svçnl or ð dlspule, thâ excluc¡vÊ ioruin, venua ¡no ptic'e oïlur¡iddtü'i,nf siitersxas,
                                                                                                        ra*l aiq p¡eempi*g
                                                                                                                     #il
                                                                                                                               îiJe""l
                                                                                                             tnþls oihä^"*i*ãïðrriä*
          by lâw
          1¿' J0INT AfìlD l¡tÐlvlDUÂt tlA$¡$rv Â¡ïÐ sutcËssõRs. My Bblìgåtlsn ta påy thû
                                                                                                  Lðãn tå lndëËendent oF ths r¡bltgötfon ûf
          eny ülhür Fs¡$cn who hð$ år5r åg.eë{, Jo påy                                                           ,ite;iü
          numher ðr us tosðlhet, lü {:oìlècl                       !r
                                                              Tðu nray cue iro atãne, or ariydne          ¡s *blresrËd Õn rho rüãñ, ü{ ðny
                                                          Ëxt*r}dlng tho Loan rr new *bugånons un*er rrre inañ.-üärT-i'ånää'ä|*iiv
                                              llÊ !o?1-
          brìder lhå Loðn snd I will st¡H bë üþllgãlsd to p¿y the Üoan Thrs Norc sh¿t tr{uls rò the üeüünr är-*ir,¡
                                                                                                                     'üä
          and yrur suëcôsstrs and usslgns ârid shåll ur t*ndlng uprü ånd snforcsðhle agatnsr *s
                                                                                                                         i^irü'-är-"d" ,ä;
          suscê$8srs, hglrs ðôd ñågbns.
                                                                                                                          ;d ;y*pd;¡i¿;'ääei,;i,ä;
          T7' Af1¡ËNöMËNT. lilIg*RAT¡C¡! Ah¡f) SË1188ÀF¡tlTY, ThlË NütE n1*y not bê ðmended or modtfted
          åmündñgnl or müdlfìcållûn of rhls Nolü ls effecålve uRlê$* madË :n ì¡rritlng ånd erec{¡te{t                  ry orflt äSr4menr" ño
                                                                                                         hy yÕu ånd nie TnlfNote and the
          ûthff Lo¡ñ þ$Çufient$ ô16 lhq tÕr$,$üts ðñd {lnðl rxpresston or ir,u ag,oidÊñil- lr *y               rf
                                                                                                    îriøi,on thl$ t{ote ¡s Hn€rrfrlroåhte,
          Itreñ thè unenfûreêäblê provision will þ0 Êðvarqd snd the rennatnlng p-rovtstcn* w¡ri silf ¡e
                                                                                                          ãnrprc*sbts iJo prcsn¡r oii,rtui*
          åSrcerneüt sû*urlñg ðny Èther d€b.l I ûwe you w¡lt secúrË Urc payrncãinf lh¡s L*sn tt,,rrittriespecl
                                                                                                                 to fhls l{¡ðn, vo$ fall ls fülfìt¡
          3r'ly ¡ecessary råqu¡rernånlã ff laJl lo corlförm to any tmttaltnnr of thr Tru¡h tn
                                                                                              Lendíng ¡rciinegutsiiÕn
          $sttleñrenl.Fföcüdffex Àc[ {Regulollcn.x) that are rcguired fof toäns Ëc0und t¡y thå pfsÉuty
                                                                                                                                          tüiñ îü?;äi.
                                                                                                           ûr ir, s5 a rq$ill1. il1¡s Lråñ wnuld
          bstûrTiû $ubJect tä süslltn 67ùof *ir! Jonn warrer Nåltonal Þclënåê Âuthori¿*íion
                                                                                                ecr-iai Èisàðt yeðr ?tt)?.
          'l&- lNÏfiapaËTÂTlüt{. whcfißvår usÕd, lhë
                                                           s¡üg$lsr lnçlsdes rhç p¡r¡râl ånd thå p¡urãl tnrtudö$ taro                    stnsütrr Thc sefii*n
          heådlngc ð¡t tor ôonvün¡0iìe8 oflly hn.t åfs nol tt be u$Êd lÕ lÕlerpret'Õr dsfine lhe
                                                                                                 leiffi$ ôr th¡$ Nðte
         19" ÂlûTlcg, ËNiqi¡üAt AËstnTs ÂNn Að$iT¡üNAL äÐsu{T,lËl{Ts.. unless ülhürwlåe reqo¡rêd
                                                                                                                 by iaw" arry !1Õilce wll bß
         s¡vel by dellvêr,ñs lt 6r ¡nålllng lt by ñrst clsss rnûll tü lhe öFp¡op¡¡¿tÊ party,$ aac¡eis tÉ&d ¡n i¡rs nÅrd ¿nrp penirÈi
                  oi lt åny othêr âddress des¡Snðlsd ln wr¡rlng Noticn tr; àne Þonaw€r"wtü ¡e dafr¡od tr be rr$tkå ra
         ::9lPî:
         wrr lnronn J¡cLl ln wrlt¡ng ol trny_cfiailg€ ln ñy name, åddress or ülher ðpp¡l{¿llon lnfofmallün.
                                                                                                                            o¡l Qórowers-j
                                                                                                            I ðgfce to $gn, dçllver ånd fltê
         ðny êddlllonål doruffenls ür corllt¡ñåtion$ thãt you may constder nec*!ärv rc peireri, ãånir',o*,
                                                                                                         '     ãn* pr*"irvä my iarçiùóii
         under thk Lôôn gnd ì$ conflrm ysur ffen status dn rny fropÈrty. Tkîr h arih* Jssenii.
         36. ÕË[olT ¡l\lFÔËMÅTlün¡. I ðgIê-* lo suFFly y*u wllh whâlçver ,nfärüsllÕn you renxnnably requwt. you
                                                                                                                                ñid;*;ìiii,'- - '-'--""
                                                                                                                wìlt mðks reauêslË
         for thls lnform¡llÕñ w¡thÕrl undun fraquency, a:nd wlttgtve ma rsðsonåblè rt*o"rn wrr¡cìi iãlip$i
         21. ËftReRs åfiI$ ÕMl5$lot\l$. I ågree, lf rßquestëd by yorr. to fulty cðoperätü ln thè corrfrllçn. lr nccesså¡y, ¡ñ
                                                                                                                              ths
         r*åsonåblè   dls€rqtlon sf ]¡öu Õf any.ånd ålt loðn ctosing document* *o thal ¡[ dòcrrments accuiatety riã*ir¡n"
         yÕü,8nd me ¡ 8grçè lö ð35urî1e ¡ll cttsls lncludlng.bt wåy of illustrñllon ånd ilût
                                                                                                                                             riïro*iri*,"-n
                                                                                                ltmltåt¡ðü, ôëldôl €xpens€$, lûgôl foeñ ånd
         ffiårksìlng lss$e$ für fålt¡ng tð rëårünãbly c*mpty wäh yuur?eqursts wilhln thk¡y
                                                                                             {3ü} rlåys
         åã' WÂlvÉA ÕF JU&Y TFIÂL'. Àll öf the partl*s lo lhls Nrle knrwlngþ nnd lnte.nllunulþ, lnevocahty ârrd üncffdllloñülty,
         wll$ð,ån¡ ãnd ñll t¡ght lö û ttlål by¡ury ln ðrìy lltlgåtlon ärlstng ü¡l otniðoncemtng rnr* w,ite o.ani uri,*i ioun uj¡|,;;;îå;
         rålll:cd Ëb[SûtlÕñ, An tr lheså portl*s-acknowl*dg* that thls trcltur hs* É¡tber beän br*ughi ta lhõ *llenilon or e*cft pìriy;i
         lsg¡f sn$ni6l or lfiå! çãch pãrly håd th* oppnrhrnny lo ds ro.
         ?3" $IGIIÀTUñES. Sy slgn]ng, I õSrec lð lhe terfis conff,lnËd ln thls Nûtê I åtsð &ckñourlsdür rëÖe¡pl                      Õf å çspy   üf lhls Nðto,




         aêr$Õf t fhat AulÕ
         Ît¡üf ¡türfihlsry Ndte
         Txf4xxÀttFgzôO00Õdomüt1,1903!l          ¡12!ó¡¡                woltsr Xtslo.'flffi¡ç.¡t trÞ¡æ3 þ1tqå, totû gårrðrÉ.St5r{fi!ry                   Fgf!
                      ill$l t[ll!rulnJnltuË
                                              utlüu|llt$tt$'ülïlull|l{t¡$t$l   ü   ryü$ü$tüfl{
Case 18-50214-rlj11 Doc 893-3 Filed 01/22/19                          Entered 01/22/19 16:24:09                             Page 4 of 5


                  ËOIROWER:                                                                                  i * j'j "";;': 'i'i
                      Rsãgor Ðykês Áutü Csmpðcv. Ltr



                             By nsåSnn0yke$    Í,   LLC.




                                      Smlth,
                                                                                 a,rr*iJ/Å&
               läNsËR:
                      AimBãnk



                                                                                    t *{"2,1        u




         nd¿lDr   ltt¡ar             LF
         lcxtl ftürfil¡tst   tjûfü
                                                           lquf{$ rlnå0el¡l 5âr"bet i199å I01á gfÉ*ôrr SlBlcntrÐ              p¡ga 4
Case 18-50214-rlj11 Doc 893-3 Filed 01/22/19                                                Entered 01/22/19 16:24:09                                     Page 5 of 5


                                                                                                                    f!,
                                                                                                                                   í .- r:.". - "'^.
                                                                     AFPÍNÞ|X: fEEs      åltfi   çHARGS$                            r '"' r' .r 'n" , ,
          Ae   dffÍ"""""""'rlhÛ{   h   lhÊ AOolTloNAL CHARüË$ 5êcllon        of rhç ånåch8d ¡,ote, Lgr€ô to p$y, of hãvö påkt th$eo gddlfionâl fçü,
          ünd õhefgen"
          ñlontstuildåbþ           Ë?Èå   trd chårü¡s-   The föllöìrr,'lñg f*çË ¿r€ sårûsd v,ih*n cültëstod and wlll      rot   bÕ reF{Âded   lf I püpðy lhlt N0te
          before the rchedulod fi¡turlly*dâtç
               Ûrsufíônt Fr€p$rtþn. A{n} 0gËumenl                FmFËråt{on leç   6f $500^öü     pãyãbfç rf0m th8 toön p0cssd$.




         rslDr ¡ryö åup ffimptry, Lr
         ïoxü Pruffil¡r$y l{olf
                                                                                       fln¡ficlål sävlcär þtt9ô, t01â smkr¡i S,|nloû¡rt                    Få9à   ;
